Citation Nr: 0018274	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-26 464	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability compensation benefits for 
E.G., the veteran's son.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from May 1968 to November 1970 
and from June 1985 to November 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 Special Apportionment 
Decision of the RO in Baltimore, Maryland.  In December 1998, 
the Board remanded this case to the Baltimore RO to notify 
the veteran of the content of the appellant's substantive 
appeal since this is a contested claim.  In addition, the 
Baltimore RO was instructed to send this case to the 
appellant's local RO in Philadelphia, Pennsylvania, for that 
RO to schedule the appellant for a personal hearing before a 
member of the Board.  The claims file was forwarded to that 
RO and attempts were made to schedule the appellant for her 
hearing.  It appears that the most recent correspondence to 
the appellant was returned due to lack of a current address.  
However, the letter was sent to the appellant's address of 
record.  Thus, the RO fulfilled its duty in that regard.  The 
appellant did not appear for the hearing.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The veteran has been in receipt of VA compensation 
benefits at the rate provided for a 100 percent disability 
since November 1988.

2.  The veteran received additional compensation for his 
spouse and four children, to include the appellant's son, 
E.G., from November 1988.

3.  The appellant's claim for an apportionment of the 
veteran's VA compensation benefits on behalf of E.G. was 
received by the VA on March 13, 1997; at that time, E.G. was 
a minor who resided with the appellant.  

4.  The veteran was not reasonably discharging his 
responsibility to E.G., his son by the appellant, during the 
period in question. 


CONCLUSION OF LAW

An apportionment of the veteran's VA compensation benefits to 
the appellant on behalf of E.G., in the amount of the 
additional disability compensation he received for E.G., as a 
dependent child, up to the date those benefits were 
discontinued, is warranted.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.450, 3.452, 3.503 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).

Some of the basic facts in this case are not in dispute.  The 
veteran and the appellant were never married.  The appellant 
is married to another woman and has 3 other children by that 
woman.  According to the birth certificate, the appellant 
gave birth to their son, E.G., on June [redacted], 1980.  His 18th 
birthday was June [redacted], 1998.

The veteran was awarded VA compensation benefits effective 
November 1988.  Eventually, he was granted a total rating 
effective from November 1988 and was provided VA compensation 
benefits at the rate provided for a 100 percent disability 
since November 1988.  The veteran has received additional 
compensation for his spouse and four children to include the 
appellant's son, E.G., effective since November 1988.  

VA received the appellant's claim for an apportionment of the 
veteran's VA compensation benefits on behalf of E.G. on March 
13, 1997.  At that time, E.G. was a minor.  The appellant and 
E.G. were residing together with no other persons.  The 
appellant does not have any other dependents.  In 
correspondence of record and during an October 1997 personal 
hearing before a hearing officer at the RO, the appellant 
asserted that the veteran was not providing support payments 
for E.G. and requested financial assistance.  She provided 
financial information that showed that their monthly expenses 
exceeded their monthly income by $644.  Their monthly income 
was derived from Social Security benefits for E.G. as well as 
Supplemental Security Income (SSI).  The appellant indicated 
that the veteran was ordered by the North Hampton County 
Courts Domestic Relations Section to pay the appellant 
support payments of $66 per month on E.G.'s behalf.  A 
printout from the North Hampton County Courts Domestic 
Relations Section showed that the veteran has failed to make 
payments.  

The veteran has also furnished financial information that 
showed that his monthly family income exceeds his monthly 
family expenses by $14.  The Board notes that included in the 
veteran's income was the amount of the veteran's VA 
compensation benefits that he received from VA for E.G. as a 
dependent child.  He did not list his support payments for 
E.G. as an expense.

Under 38 U.S.C.A. § 5307 (West 1991), if the veteran's child 
is not in the veteran's custody, all or any part of the 
compensation or pension payable on account of the veteran may 
be apportioned as may be prescribed by the Secretary.  VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (1999).  More specifically, 38 
C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may 
be paid if the veteran's child is not in the veteran's 
custody and the veteran is not reasonably discharging his 
responsibility for the child's' support.  It is not necessary 
for the claimant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450 
(1994).  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (1999).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently meant 
to provide for an apportionment in situations where the 
veteran is reasonably discharging his responsibility for the 
support of his dependents, but  special circumstances exist 
which warrant giving the dependents additional support.  

The initial issue is whether the veteran has reasonably 
discharged his responsibility for E.G.'s support.  The 
veteran has asserted that he was required to pay $66 per 
month for E.G. to the appellant.  Interestingly, the veteran 
did not include that as an expense in his financial 
information while he considered the additional benefits that 
he received on behalf of E.G. as a dependent from VA as 
included in his income.  He also indicated that he pays it 
once a year.  However, as noted, a printout from the North 
Hampton County Courts Domestic Relations Section showed that 
the veteran has failed to make payments and there is 
currently a balance due to the appellant of over $1,500.  The 
Board does not have the authority to require the veteran to 
pay the appellant these monies on E.G.'s behalf; rather, she 
must seek relief from that particular court system.  However, 
the Board does find that it is clear that the veteran has not 
been reasonably discharging his responsibility for E.G.'s 
support.  

Accordingly, the Board finds that a general apportionment of 
the veteran's VA compensation in the amount of the additional 
disability compensation he received for E.G., by reason of a 
dependent child, is appropriate.  During the course of the 
appeal, E.G. attained the age of 18 years.  Pertinent to this 
case, the apportionment of the veteran's benefits is 
discontinued, at the earliest time that the child turns 18 or 
23 if enrolled in school, enters military service, or 
marries.  38 C.F.R. § 3.503 (1999).  In this case, it is 
unclear if E.G. is enrolled in school or if he entered 
military service or married prior to the time he turned 18 
years old.  However, it appears that the veteran ceased 
receiving benefits on E.G.'s behalf as of his 18th birthday.  
Thus, the Board concludes that an apportionment of the 
veteran's VA compensation benefits to the appellant on behalf 
of E.G., in the amount of additional compensation he received 
for E.G. as a dependent child, up to the date those benefits 
were discontinued, is warranted.  


ORDER

The appeal is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

